                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                          5:20-cv-00027-MR

MICHAEL ODELL FAIR,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                       ORDER
                                 )
LINCOLN COUNTY, et al.,          )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s

Amended Complaint [Doc. 13], filed under 42 U.S.C. § 1983. See 28 U.S.C.

§§ 1915(e) and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 4,

11].

I.     BACKGROUND

       Pro se Plaintiff Michael Odell Fair (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Warren Correctional Institution in Norlina,

North Carolina. He filed this action on February 20, 2020, pursuant to 42

U.S.C. § 1983. [Doc. 1]. The Court conducted its initial review of Plaintiff’s

Complaint on April 29, 2020, dismissing with prejudice Defendant Lincoln

County Sheriff’s Office. [Doc. 12]. The Court found that Plaintiff failed to

state a claim against the remaining Defendants, Lincoln County, North



         Case 5:20-cv-00027-MR Document 14 Filed 06/22/20 Page 1 of 6
Carolina, and FNU Neal, and allowed Plaintiff thirty (30) days to amend his

Complaint. [Id.]. In his timely-filed Amended Complaint, Plaintiff names FNU

Neal and an unspecified number of “John Doe Defendants” as Defendants

in this matter.1 Plaintiff alleges that all Defendants are or were employed by

the “Lincoln County Sheriff Department” and work(ed) at the Lincoln County

Detention Center. [Id. at 4].

         Plaintiff alleges that, on December 26, 2018 at approximately 5:00

p.m., while Plaintiff was a pre-trial detainee at the Lincoln County Detention

Center, Defendants, with intolerance to Plaintiff’s mental illness, “did come

to abuse and commit assault and battery, with deliberate intent utilizing

collegiality to remain off camera to chill [Plaintiff’s] legal civil action against

their Colleagues.” [Id. at 5]. Plaintiff specifically alleges the following in

support of his claims:

                I, Michael Odell Fair do claim that many violates of
                my right(s) occured as in violations of 1st, 5th, 8th,
                14th amendment of the U.S. Constitution in which I
                experienced the deprivations, restraint at liberty and
                actual physical abuse while being a pre-trial
                detainee. I was attack while being handcuffed
                behind my back. I experience excessive force or
                deadly force, retaliation, discrimination, cruel and
                unusual punishment, harassment by Officer Neal
                and John Doe Officers accompanying leaving me as
                an injured yet defenceless pre-trial detainee. I also
                experienced intentional infliction of emotional

1   Plaintiff does not name Lincoln County as a Defendant in his Amended Complaint.
                                            2

           Case 5:20-cv-00027-MR Document 14 Filed 06/22/20 Page 2 of 6
             distress due consideration by utilizing collegiality a
             lack of professional ethics after filing a legal
             claim/action in which but for violation to my right to
             court access and redress… Officer Neal and John
             Doe Officers violated my federal constitutional or
             statutory right(s) by doing and committing physical
             excessive force to me (pre-trial detainee) while
             exercising such cruel and unusual punishment,
             retaliation, harassment, and discrimination…

[Doc. 13 at 3 (spelling and grammatical errors uncorrected)].

      For injuries, Plaintiff claims he suffered physical injuries and emotional

distress. [Id. at 3, 5].

      For relief, Plaintiff seeks monetary damages and injunctive relief. [Id.].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief. 28 U.S.C. § 1915A.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly


                                        3

         Case 5:20-cv-00027-MR Document 14 Filed 06/22/20 Page 3 of 6
baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       Here, Plaintiff claims that his rights under the First, Fifth, Eighth, and

Fourteenth Amendments to the U.S. Constitution were violated. Other than

bare references to “retaliation” and “violation to [Plaintiff’s] right to court

access and redress,” Plaintiff alleges nothing in support of a claim under §

1983 based on Defendants’ violation of Plaintiff’s First Amendment rights.

Plaintiff also fails to allege any facts in support of a claim under the Fifth

Amendment. The Court, therefore, will dismiss Plaintiff’s claims under the

First and Fifth Amendments.


                                        4

          Case 5:20-cv-00027-MR Document 14 Filed 06/22/20 Page 4 of 6
     The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. Const. amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain,” Whitley v. Albers, 475 U.S. 312,

319 (1986).    Because Plaintiff was a pretrial detainee, however, his

excessive force claim is properly brought under the Fourteenth Amendment,

rather than the Eighth Amendment. See Kingsley v. Hendrickson, 135 S. Ct.

2466, 2473, 2475 (2015) (holding that the test for excessive force claims

brought by pretrial detainees under the Fourteenth Amendment differs from

the test for excessive force claims brought by convicted prisoners under the

Eighth Amendment). Under the Fourteenth Amendment, a pretrial detainee

must show only that the force purposely or knowingly used against him was

objectively unreasonable in order to demonstrate that it was excessive in

violation of the Fourteenth Amendment’s Due Process Clause. Id. at 2473.

     Taking Plaintiff’s allegations as true and giving Plaintiff the benefit of

every reasonable inference, he has stated a claim against Defendants FNU

Neal and the Doe Defendants based on the use of excessive force.

V.   CONCLUSION

     For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendant Neal and the Doe Defendants based on the

use of excessive force survives initial review. Plaintiff’s claims based on


                                      5

        Case 5:20-cv-00027-MR Document 14 Filed 06/22/20 Page 5 of 6
violation of the First and Fifth Amendments will be dismissed. 28 U.S.C. §§

1915(e) and 1915A.

                                  ORDER

     IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Complaint

survives initial review as to his claims based on the use of excessive force.

     IT IS FURTHER ORDERED that Plaintiff’s claims based on violation of

the First and Fifth Amendments are DISMISSED.

     The Clerk of Court is instructed to mail four (4) blank summonses to

Plaintiff to fill out and identify Defendant FNU Neal and the Doe Defendants,

when their identities are known, for service of process, and then return the

summonses to the Court. Plaintiff is required to provide the necessary

information for the U.S. Marshal to effectuate service on all Defendants. As

the Court receives the summonses from Plaintiff, the Clerk shall direct the

U.S. Marshal to effectuate service upon Defendants.

     IT IS SO ORDERED.
                                   Signed: June 22, 2020




                                      6

        Case 5:20-cv-00027-MR Document 14 Filed 06/22/20 Page 6 of 6
